Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “automated robotic sample processing platform, compression grip components, vibrating tool, and 96-well plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, and 12 recites the limitation “the independent movability of the set of magnetic pins”. The claimed limitation is not described in specification nor give any explanation how the independent movability of the pins is achieved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5-6, 8-12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amir (US 20060269385).
Regarding claim 1, Amir discloses a system for isolating nucleic acid material (biological sample) (Check: [0001], [0003]; Fig.4), the system comprising: 
a magnetic device (actuating element 70; Fig.3) for facilitating a magnetic field for isolating the nucleic acid material from at least one sample (Check: [0059] with [0003]; Fig.3), the magnetic device comprising: 
a support component (head assembly 38; Fig.3) (Check: [0052], [0054]); and 
a set of magnetic pins (magnets 70; Fig.3) attached to the support component (38) and movable with at least three degrees of freedom when attached to the support component (the transfer device 37 includes pin 70 which is mounted on support 38 maybe provided with three-axis movement, [0055]) (Check: [0052], [0054-0055] with [0059]; Fig.3), 
wherein each pin of the set of magnetic pins (70) is independently movable from one another (Check: [0061]), 
wherein the set of magnetic pins (70) is configured to be inserted into at least one sample compartment housing (wells 43; Fig.3) the at least one sample (liquid 41; Fig.3) (Check: [0059]), 
wherein the independent movability of the set of magnetic pins and the movability with the at least three degrees of freedom of the set of magnetic pins provide adaptability to positions of magnetic beads (magnetic particle 39; Fig.3) attached with the nucleic acid material (biological molecule) from the sample (41) (Check: [0059] with [0003] and [0055] for movability: the transfer device 37 includes pin 70 which is mounted on support 38 may be provided with three-axis movement).
Regarding claim 2, Amir discloses wherein the magnetic device (70) is integrable with an automated robotic sample processing platform (actuator system 40; Fig.3-40) (Check: [0054], [0061-0062]).
Regarding claim 3, Amir discloses wherein the magnetic device comprises a compression grip component for integration with the automated robotic sample processing platform (40; Fig.3-4), wherein the compression grip component comprises at least one of: a tong, a clamp, and a fastener (The transfer devices 37 or pins 47 are secured to a bottom leg of an angle plate 48 in a conventional manner so that the pins 37,47 point downward in the z-direction, [0056]). The transfer device 37 includes pin 70 which is mounted on support 38 and from Fig.4 fastener is used to attached transfer device 37 with automated robotic sample processing platform 40.
Regarding claim 5, Amir discloses wherein the support component is movable for displacing the set of magnetic pins out of the sample compartments and into at least one of a washing solution and an elution solution (magnetic particles are attracted by strong magnetic fields to the rods and then moved out of the magnetic suspension and transferred to another vessel containing fresh washing liquid or reagent solution. The rod is then demagnetized to permit detachment of the magnetic particles into the other liquid, [0006], also Check: [0070], [0080], [0097], [0100-0101]).
Regarding claim 6, Amir discloses wherein the set of magnetic pins (70) is housed in a set of contact interfaces (37 or 84; Fig.3) providing an intermediary between the set of magnetic pins (70) and the sample (41) when the set of magnetic pins is inserted into the sample compartments (43), wherein each contact interface houses at least one magnetic pin of the set of magnetic pins (Check: [0053]). 
Regarding claim 8, Amir discloses wherein the set of magnetic pins (70) comprises 96 magnetic pins with facet and position adaptability in at least 3 axes, for adapting to each well (43) location and surface shape of a 96-well plate (micro-well tray 30; Fig.3) (The transfer devices 37 or pins 47 are secured to a bottom leg of an angle plate 48 in a conventional manner so that the pins 37,47 point downward in the z-direction. The array 46 shown in the drawings is a 4 times 3 array of twelve devices/pins 37, 47, but other numbers or arrays of pins may be utilized, [0056]). The transfer device 37 includes magnetic pins 70 which is mounted on support 38 may be provided with three-axis movement, [0055].
Regarding claim 9, Amir discloses wherein each pin of the set of magnetic pins (70) is removable from and re-attachable to the support component, for adapting configuration of the set of magnetic pins to a set of different sample compartments comprising different numbers of sample wells, from 1 to 96 wells (43) (The transfer devices 37 or pins 47 are secured “corresponds to removable and re-attachable” to a bottom leg of an angle plate 48 in a conventional manner so that the pins 37,47 point downward in the z-direction. The array 46 shown in the drawings is a 4 times 3 array of twelve devices/pins 37, 47, but other numbers or arrays of pins may be utilized, [0056]). The transfer device 37 includes magnetic pins 70 which is mounted on support 38 may be provided with three-axis movement, [0055].
Regarding claim 10, Amir discloses wherein the support component (38; Fig.3) comprises: 
a freely movable lid (defined at above #66; Fig.3); and 
a plate (rod 66; Fig.3) attached to the freely movable lid and comprising a set of perforations (Fig.3), wherein each magnetic pin (70) of the set of magnetic pins is mountable to each perforation of the set of perforations (Fig.3). It can easily be construed by a skilled person in the art that multiple components are attached/secured to each other in a conventional manner.
Regarding claim 11, Amir discloses wherein the at least three degrees of freedom comprise a first degree of freedom in x-axis (28), a second degree of freedom in y-axis (42), and a third degree of freedom in z-axis (44) (The transfer device 37 includes magnetic pin 70 which is mounted on support 38 may be provided with three-axis movement, [0055]; Fig.3).
Regarding claim 12, Amir discloses a method for isolating nucleic acid material (biological sample) (Check: [0001], [0003]; Fig.4), the method comprising inserting a set of magnetic pins (70) of a magnetic device into at least one sample mixture (41)17WO 2019/169395PCT/US2019/020575 comprising magnetic beads (39) attached with nucleic acid material (biological molecule) (Check: [0059] with [0003]; Fig.3), 
wherein the set of magnetic pins (70) is movable with at least three degrees of freedom when attached to a support component of the magnetic device (The transfer device 37 includes magnetic pin 70 which is mounted on support 38 may be provided with three-axis movement, [0055]; Fig.3), 
wherein each pin of the set of magnetic pins (70) is independently movable from one another when attached to the support component (38) (Check: [0061]), and 
wherein the independent movability of the set of magnetic pins (70) and the movability with the at least three degrees of freedom of the set of magnetic pins provide adaptability to positions of the magnetic beads (39) attached with the nucleic acid material (biological molecule) (Check: [0059] with [0003] and [0055] for movability: the transfer device 37 includes pin 70 which is mounted on support 38 may be provided with three-axis movement).	
Regarding claim 18, Amir discloses wherein the at least three degrees of freedom comprise a first degree of freedom in x-axis (28), a second degree of freedom in y-axis (42), and a third degree of freedom in z-axis (44) (The transfer device 37 includes magnetic pin 70 which is mounted on support 38 may be provided with three-axis movement, [0055]; Fig.3)..
Regarding claim 19, Amir discloses further comprising, before inserting the set of magnetic pins (70) of into the at least one sample mixture (41), integrating the magnetic device with an automated robotic sample processing platform (actuator system 40; Fig.3-40) (Check: [0054], [0061-0062]).
Regarding claim 20, Amir discloses wherein integrating the magnetic device comprises integrating the magnetic device via a compression grip component of the magnetic device, wherein the compression grip component comprises at least one of: a tong, a clamp, and a fastener (The transfer devices 37 or pins 47 are secured to a bottom leg of an angle plate 48 in a conventional manner so that the pins 37,47 point downward in the z-direction, [0056]). The transfer device 37 includes pin 70 which is mounted on support 38 and from Fig.4 fastener is used to attached transfer device 37 with automated robotic sample processing platform 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Amir (US 20060269385) in view of Moshe (US 6409925).
Regarding claim 4, Amir does not disclose wherein the magnetic device is attachable to a vibrating tool for facilitating release of the magnetic beads (39) from the magnetic pins (70) (Fig.3). Amir lacks teaching of vibrating tool but instead teaches the present invention allows for the sample particles to be washed efficiently with a flip-flop “corresponds to vibration” movement of particles due to magnets moving under the sample wells, [0027].
Moshe discloses a system for separation, purification, and isolation of biological molecules and, also teaches a vibrating tool (The simultaneous movement of the member 71 away from the particles and of magnet 79 towards the particles together with vibrator causes resuspension in vessel 77 which may be advantageous for example, when rinsing the magnetic particles in the liquid, or when mixing them with various reagents or when eluting bound molecules into the liquid, Check: Col.10 line36-43; and also Col.12 line18-21; Fig.1B).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to provide additionally Amir’s system with a vibrating tool as taught by Moshe for purpose of facilitating resuspension in vessel which may be advantageous for example, when rinsing/washing the magnetic particles in the liquid, or when mixing them with various reagents or when eluting bound molecules into the liquid.
Regarding claim 13, Amir does not discloses further comprising incubating the set of magnetic pins (70) in the at least one sample mixture (41) for between 0.5 and 10 minutes (Fig.3). This is just a mere of design and constructional detail of an apparatus in which a skilled person in art can easily construed to select the required time based on given specification for incubation which can provide proper and efficient attachment of magnetic bead (39) including attached biological molecule with magnetic pins (70) 
Regarding claim 14, Amir discloses further comprising, after removal of the set of magnetic pins from the at least one sample mixture, inserting the set of magnetic pins into at least one of a washing solution and an elution solution (magnetic particles are attracted by strong magnetic fields to the rods and then moved out of the magnetic suspension and transferred to another vessel containing fresh washing liquid or reagent solution. The rod is then demagnetized to permit detachment of the magnetic particles into the other liquid, [0006], also Check: [0070], [0080], [0097], [0100-0101]).
Regarding claim 15, Amir as modified further comprising, after inserting the set of magnetic pins (70) into the at least one of the washing solution and the elution solution (Check: [0006], [0070], [0080], [0097], [0100-0101]), using a vibrating device (as taught by Moshe) to release the magnetic beads from the set of magnetic pins.
Regarding claim 16, Amir discloses wherein the set of magnetic pins (70) is housed in a set of contact interfaces (37 or 84; Fig.3) providing a first intermediary between the set of magnetic pins (70) and the sample mixture (41), a second intermediary between the set of magnetic pins (70) and the at least one of the washing solution and the elution solution. The transfer device 37 includes magnetic pin 70 with disposable tips 84 and thus when it is transferred to washing solution it provided second intermediary between magnetic pin and washing/elution solution.
Claim 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amir (US 20060269385) in view of Steven (US 5567326).
Regarding claim 7, Amir discloses wherein the set of magnetic pins (70) is configured to be inserted into the sample compartments (wells 30) to directly attract magnetic beads attached with the nucleic acid material from the sample (Check: [0059]), without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material. 
Amir lacks teaching of without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material.
Steven discloses separation apparatuses and methods in which magnetically responsive particles are used for isolating substances of interest (biological samples) and, also teaches wherein the set of magnetic pins (28, Fig.1-7) is configured to be inserted into the sample compartments (array 22 of containers 24, Fig.2, 7) to directly attract magnetic beads (92; Fig.11) attached with the nucleic acid material (biological entities) from the sample (the present invention utilizes particles “92” that are magnetically responsive and that comprise a receptor capable of binding the target substance of interest “biological sample” in the” test sample. After the receptor binds the target substance, the magnetic separator “28” removes the magnetically responsive particles bound with substance of interest from the test medium via the application of a magnetic field, Col.6 line11-18), without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material (Fig.11 explicitly shows that magnetic beads 92 adheres to magnetic pin 28 without any intervening surface between them).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to modify Amir’s system so that set of magnetic pins is configured to directly attracted magnetic beads attached with the nucleic acid material without intervening surfaces between set of magnetic pin and magnetic beads as taught by Steven for purpose of minimizing loss of immobilized target substances and entrapment of nontarget substances.
Regarding claim 17, Amir discloses wherein the independent movability of the set of magnetic pins (70) and the movability with the at least three degrees of freedom of the set of magnetic pins facilitate direct attraction of magnetic beads (39) attached with the nucleic acid material (biological molecule) (the transfer device 37 includes pin 70 which is mounted on support 38 may be provided with three-axis movement, [0055]), without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material (As taught by Steven). 

Claim 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe (US 6409925) in view of Amir (US 20060269385).
Regarding claim 1, Moshe disclose a system for isolating nucleic acid material (biological entities) (Check: Abstract; Col.1 line36-46), the system comprising: 
a magnetic device (80, Fig.2) for facilitating a magnetic field (done by member 83; Fig.2)  for isolating the nucleic acid material from at least one sample (Check: Col.10 line47-59 and Col.11 line12-19 with Col.8 line 66 to Col.9 line1; Fig.2), the magnetic device comprising: 
a support component (frame 86, Fig.2) (Check: Col.11 line20); and 
a set of magnetic pins (collecting member 83 Fig.2 or 71, Fig.1A-B) attached to the support component (86) and movable with degrees of freedom when attached to the support component (See Fig.2 for up and down motion of pin 83), wherein each pin of the set of magnetic pins is independently movable from one another (Check: Col.7 line55-59; Fig.2), wherein the set of magnetic pins (83) is configured to be inserted into at least one sample compartment housing (array of well 82; Fig.2) the at least one sample (liquid media containing biological entities), wherein the independent movability of the set of magnetic pins (90) and the movability with degrees of freedom of the set of magnetic pins provide adaptability to positions of magnetic beads (magnetic particles; Fig.2) attached with the nucleic acid material from the sample (Check: Col.7 line55-62; Col.8 line 66 to Col.9 line1; Fig.2).
But Moshe does not explicitly disclose that the pins are movable with at least three degrees of freedom, and that the movability with the at least three degrees of freedom of the set of magnetic pins provide adaptability to positions of magnetic beads.
Amir discloses a system for separation of biological molecule and controlling a multi-array of collecting members for transferring sample from source vessels to target vessels and, also teaches wherein the independent movability of the set of magnetic pins and the movability with the at least three degrees of freedom of the set of magnetic pins provide adaptability to positions of magnetic beads (magnetic particle 39; Fig.3) attached with the nucleic acid material (biological molecule) from the sample (41) (Check: [0059] with [0003] and [0055] for movability). The Actuator 40 which moves the assembly 38 in y and z direction which ultimately moves the transfer assembly 37. Moreover, the transfer device 37 includes magnetic pin 70 which is mounted on support 38 may be provided with three-axis movement; Fig.4; [0054-0055]).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to modify Moshe’s system with at least three degrees of freedom, and that the movability with the at least three degrees of freedom of the set of magnetic pins provide adaptability to positions of magnetic beads as taught by Amir for purpose of aligining the magnetic pins to a desired point in the array of wells for efficient and proper attachment of magnetic pin with magnetic particles having attached biological entities and to further move the magnetic pins with attached magnetic particles having attached biological entities to other vessels for washing and elution purpose.

Regarding claim 2, Moshe as modified disclose wherein the magnetic device (80) is integrable with an automated robotic sample processing platform (a control device, such as a computer, and/or a computer-controlled robot, which enables the individual activation and deactivation of each collecting member of the system, Col.4 line4-6, 7-14).
Amir also teaches wherein the magnetic device is integrable with an automated robotic sample processing platform (actuator system 40; Fig.3-40 as taught by Amir: Check: [0054], [0061-0062]).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to alternatively provide Moshe’s system with an automated robotic sample processing platform as taught by Amir for purpose of aligning the magnetic pins to a desired point in the array of wells for efficient and proper attachment of magnetic pin with magnetic particles having attached biological entities and to further move the magnetic pins with attached magnetic particles having attached biological entities to other vessels for washing and elution purpose and also, for more fully implementation of automated assay processing.
Regarding claim 3, Moshe as modified does not explicitly discloses wherein the magnetic device (80) comprises a compression grip component for integration with the automated robotic sample processing platform, wherein the compression grip component comprises at least one of: a tong, a clamp, and a fastener 
Amir also discloses wherein the magnetic device comprises a compression grip component for integration with the automated robotic sample processing platform (40), wherein the compression grip component comprises at least one of: a tong, a clamp, and a fastener (The transfer devices 37 or pins 47 are secured to a bottom leg of an angle plate 48 in a conventional manner so that the pins 37,47 point downward in the z-direction, [0056] as taught by Amir). The transfer device 37 includes pin 70 which is mounted on support 38 and from Fig.4 fastener is used to attached transfer device 37 with automated robotic sample processing platform 40 as taught by Amir.
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to modify Moshe’s system with wherein the magnetic device comprises a compression grip component for integration with the automated robotic sample processing platform, wherein the compression grip component comprises at least one of: a tong, a clamp, and a fastener as taught by Amir for purpose of securely fixing the magnetic device with automated robotic sample.
Regarding claim 4, Moshe as modified discloses wherein the magnetic device (80) is attachable to a vibrating tool for facilitating release of the magnetic beads from the magnetic pins (83) (The simultaneous movement of the member 71 “corresponds to 83” away from the particles and of magnet 79 towards the particles together with vibrator causes resuspension in vessel 77 which may be advantageous for example, when rinsing the magnetic particles in the liquid, or when mixing them with various reagents or when eluting bound molecules into the liquid, Check: Col.10 line36-43; and also Col.12 line18-21; Fig.1B). 
Regarding claim 5, Moshe as modified wherein the support component is movable for displacing the set of magnetic pins out of the sample compartments (Frame 86 holds all of individual devices 81 as a single unit. All systems 80 may be raised and transferred from one well arrangement 82 to another well arrangement for depositing of magnetic particles, or to a membrane for formation of an imprint of magnetic particles, Col.11 line20-23) and into at least one of a washing solution (various rinsing and washing procedures can be carried out in order to eliminate nonspecific binding, Col.9 line20-21) and an elution solution (when rinsing the magnetic particles in the liquid, or when mixing them with various reagents or when eluting bound molecules into the liquid, Col.10 line39-42) (Also Check: Col.1 line56-58, Col.3 line27-31).
Regarding claim 6, Moshe as modified wherein the set of magnetic pins (83 or 72) is housed in a set of contact interfaces (73 and/or 74; Fig.1A-B) providing an intermediary between the set of magnetic pins (72) and the sample when the set of magnetic pins is inserted into the sample compartments (vessel 77), wherein each contact interface houses at least one magnetic pin of the set of magnetic pins (The device includes an elongated member 73 made of a non-magnetic material, i.e. polypropylene, having attached a particle collecting tip 74 with tapering sides and a blunt end, Col.10 line4-6; See Fig.1A-B, 2). 
Regarding claim 8, Moshe as modified wherein the set of magnetic pins comprises 96 magnetic pins with facet (A system of 96 magnetic devices (or pins) corresponding to 96-well format, Col.13 line60-61) and position adaptability in at least 3 axes (As taught by Amir via actuator 40, Fig.4), for adapting to each well location and surface shape of a 96-well plate.
Regarding claim 9, Moshe as modified does not explicitly discloses wherein each pin (83) of the set of magnetic pins is removable from and re-attachable to the support component (86), for adapting configuration of the set of magnetic pins to a set of different sample compartments (array of wells 82) comprising different numbers of sample wells, from 1 to 96 wells. This is just a mere of design and constructional detail of an apparatus in which additional set of magnetic pin (83) are attached or removed from support component (86) based on number of sample wells are provided. Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to modify Moshe’s system based on desired specification of a system in which more magnetic pins are attached or removed.
Regarding claim 10, Moshe as modified wherein the support component comprises: 
a freely movable lid (handle 75; Fig.1A-B); and 
a plate (member 71; Fig.1A-B) attached to the freely movable lid and comprising a set of perforations, wherein each magnetic pin (72) of the set of magnetic pins is mountable to each perforation of the set of perforations (See Fig.1A-B). It would be obvious that multiple components are attached/secured to each other in a conventional manner which can easily be construed by a skilled person in the art.
Regarding claim 11, Moshe as modified wherein the at least three degrees of freedom (as taught by Amir) comprise a first degree of freedom in x-axis (28), a second degree of freedom in y-axis (42), and a third degree of freedom in z-axis (44) (The transfer device 37 includes magnetic pin 70 which is mounted on support 38 may be provided with three-axis movement, [0055]; Fig.3).
Regarding claim 12, Moshe as modified a method for isolating nucleic acid material (biological entities) (Check: Abstract; Col.1 line36-46), the method comprising inserting a set of magnetic pins (83) of a magnetic device (80) into at least one sample mixture 17WO 2019/169395PCT/US2019/020575comprising magnetic beads attached with nucleic acid material (Check: Col.10 line47-59 and Col.11 line12-19 with Col.8 line 66 to Col.9 line1; Fig.2), 
wherein the set of magnetic pins is movable with at least three degrees of freedom when attached to a support component of the magnetic device (As taught by Amir), wherein each pin of the set of magnetic pins is independently movable from one another when attached to the support component (See Fig.2 for up and down motion of pin 83, Check: Col.7 line55-59), and 
wherein the independent movability of the set of magnetic pins and the movability with the at least three degrees of freedom of the set of magnetic pins provide adaptability to positions of the magnetic beads attached with the nucleic acid material (As taught by Amir via Actuator 40 Fig.4; [0054-0055]).	
Regarding claim 13, Moshe as modified disclose further comprising incubating the set of magnetic pins in the at least one sample mixture for between 0.5 and 10 minutes. This is just a mere of design and constructional detail of an apparatus in which a skilled person in art can easily construed to select the required time based on given specification for incubation which can provide proper and efficient attachment of magnetic particles having attached biological molecule with magnetic pins (83).
Regarding claim 14, Moshe as modified disclose further comprising, after removal of the set of magnetic pins from the at least one sample mixture (All systems 80 may be raised and transferred from one well arrangement 82 to another well arrangement for depositing of magnetic particles, or to a membrane for formation of an imprint of magnetic particles, Col.11 line20-23), inserting the set of magnetic pins into at least one of a washing solution (various rinsing and washing procedures can be carried out in order to eliminate nonspecific binding, Col.9 line20-21) and an elution solution (when rinsing the magnetic particles in the liquid, or when mixing them with various reagents or when eluting bound molecules into the liquid, Col.10 line39-42) (Also Check: Col.1 line56-58, Col.3 line27-31).
Regarding claim 15, Moshe as modified disclose further comprising, after inserting the set of magnetic pins into the at least one of the washing solution and the elution solution, using a vibrating device to release the magnetic beads from the set of magnetic pins (The simultaneous movement of the member 71 “corresponds to 83” away from the particles and of magnet 79 towards the particles together with vibrator causes resuspension in vessel 77 which may be advantageous for example, when rinsing the magnetic particles in the liquid, or when mixing them with various reagents or when eluting bound molecules into the liquid, Check: Col.10 line36-43; and also Col.12 line18-21; Fig.1B).
Regarding claim 16, Moshe as modified disclose wherein the set of magnetic pins (72) is housed in a set of contact interfaces (73 and/or 74; Fig.1A-B) providing a first intermediary between the set of magnetic pins (72) and the sample mixture (Fig.1A-B), a second intermediary between the set of magnetic pins and the at least one of the washing solution and the elution solution. The magnetic device includes magnetic pin 72 with disposable tips 74 and thus when it is transferred to washing solution it provided second intermediary between magnetic pin and washing/elution solution.
Regarding claim 18, Moshe as modified disclose wherein the at least three degrees of freedom (as taught by Amir) comprise a first degree of freedom in x-axis (28) , a second degree of freedom in y-axis (42), and a third degree of freedom in z-axis (44) (The transfer device 37 includes magnetic pin 70 which is mounted on support 38 may be provided with three-axis movement, [0055]; Fig.3).
Regarding claim 19, Moshe as modified disclose further comprising, before inserting the set of magnetic pins of into the at least one sample mixture, integrating the magnetic device with an automated robotic sample processing platform (a control device, such as a computer, and/or a computer-controlled robot, which enables the individual activation and deactivation of each collecting member of the system, Col.4 line4-6, 7-14). Amir also teaches wherein the magnetic device is integrable with an automated robotic sample processing platform (actuator system 40; Fig.3-40 as taught by Amir: Check: [0054], [0061-0062]).
Regarding claim 20, Moshe as modified disclose wherein integrating the magnetic device comprises integrating the magnetic device via a compression grip component of the magnetic device, wherein the compression grip component comprises at least one of: a tong, a clamp, and a fastener (As taught by Amir: The transfer devices 37 or pins 47 are secured to a bottom leg of an angle plate 48 in a conventional manner so that the pins 37,47 point downward in the z-direction, [0056]). The transfer device 37 includes pin 70 which is mounted on support 38 and from Fig.4 fastener is used to attached transfer device 37 with automated robotic sample processing platform 40 as taught by Amir.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moshe (US 6409925) in view of Amir (US 20060269385) and further view of Steven (US 5567326).
Regarding claim 7, Moshe as modified does not teaches wherein the set of magnetic pins (72) is configured to be inserted into the sample compartments (77) to directly attract magnetic beads (magnetic particles) attached with the nucleic acid material (biological entities) from the sample, without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material. Moshe lacks teaching of without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material.
Steven discloses separation apparatuses and methods in which magnetically responsive particles are used for isolating substances of interest (biological samples) and, also teaches wherein the set of magnetic pins (28, Fig.1-7) is configured to be inserted into the sample compartments (array 22 of containers 24, Fig.2, 7) to directly attract magnetic beads (92; Fig.11) attached with the nucleic acid material (biological entities) from the sample (the present invention utilizes particles “92” that are magnetically responsive and that comprise a receptor capable of binding the target substance of interest “biological sample” in the” test sample. After the receptor binds the target substance, the magnetic separator “28” removes the magnetically responsive particles bound with substance of interest from the test medium via the application of a magnetic field, Col.6 line11-18), without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material (Fig.11 explicitly shows that magnetic beads 92 adheres to magnetic pin 28 without any intervening surface between them).
Therefore, it would be obvious to the skilled person in the art before the effective filing date of the claimed invention to modify Moshe’s system so that set of magnetic pins is configured to directly attracted magnetic beads attached with the nucleic acid material without intervening surfaces between set of magnetic pin and magnetic beads as taught by Steven for purpose of minimizing loss of immobilized target substances and entrapment of nontarget substances.
Regarding claim 17, Moshe as modified discloses wherein the independent movability of the set of magnetic pins (83) and the movability with the at least three degrees of freedom (as taught by Amir via an Actuator 40, Fig.4) of the set of magnetic pins (83) facilitate direct attraction of magnetic beads (magnetic particles) attached with the nucleic acid material, without intervening surfaces between the set of magnetic pins and the directly attracted magnetic beads attached with the nucleic acid material (as taught by Steven).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “See Notice of Reference Cited”.
A similar rejection can be applied by using reference US 20170267996, or CN 105733941 with combination with Moshe, Amir or Steven references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/            Examiner, Art Unit 3651